Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA JUL3 1 2000
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana
Billings

JODIE and ANDY DRANGE, each
individually and on behalf of other CV 20-30-BLG-SPW
persons similarly situated,

Plaintiffs, ORDER RE DEFENDANT’S
MOTION TO DISMISS
VS. COUNT II AND PART OF
COUNT I OF THE SECOND
MOUNTAIN WEST FARM BUREAU AMENDED COMPLAINT

MUTUAL INSURANCE COMPANY
and DOES 1-100,

 

Defendants.

 

Before the Court is Defendant Mountain West Farm Bureau Mutual
Insurance Company’s motion to dismiss Count II and part of Count I of the Second
Amended Complaint, filed May 19, 2020. (Doc. 29.) Mountain West argues that,
first, Plaintiff's allegation of violation of § 33-18-201(7) in Count I must be
dismissed as barred under Montana’s Unfair Trade Practices Act (““UTPA”).
Second, any allegations of fraud in Count I must be dismissed for failure to meet
F.R.Civ.P. 9(b)’s heightened pleading standard. Third, Plaintiffs’ claims for
declaratory relief and injunctive relief must be dismissed due to lack of legal

authority under the UTPA.
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 2 of 8

Plaintiffs Jodie and Andy Drange respond that Defendant erroneously
applies the UTPA and that their allegation of fraudulent conduct meets the
pleading standard because they are not alleging fraud but fraudulent conduct
instead. (Doc. 34.) Plaintiffs also maintain that they are not seeking declaratory
relief under the UTPA. Instead, the party seeks relief under the insurance policy
itself which makes the claim cognizable.

I. Relevant Background

Plaintiffs bring this class action claim seeking damages against Mountain
West for the insurance company’s claim handling practice of withholding loss
payments for overhead and profit charges until an insured incurs those charges.
Plaintiffs’ Second Amended Complaint (Doc. 28.) states three counts arising from
this practice: 1) Violation of the Unfair Trade Practice Act, § 33-18-201(1), (4),
(5), (6), (7), and (13), MCA; 2) Declaratory Relief; and 3) Breach of Contract.
Specifically, Count I states that by “systematically refusing to pay insureds profit
and overhead on covered homeowner’s insurance claims unless and until it is
incurred,” Mountain West has violated the above sections of the UTPA. (Doc. 28
at 10.) Count I also alleges that Mountain West acted “fraudulently” by failing to
advise Plaintiffs about Mountain West’s practice of withholding overhead and
profit from claim payments. (Doc. 28 at 11.) Count II seeks declaratory relief on

the rights and duties of the Plaintiffs and Defendant regarding whether the
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 3 of 8

insurance policy prohibits Mountain West from withholding profit and overhead
from payments until and unless it is incurred by an insured. (Doc. 28 at 12.)

II. Legal Standard

A motion to dismiss for failure to state a claim is governed by Fed. R. Civ.
P. 12(b)(6). To survive a motion to dismiss, “a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
Corporation v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the pleaded factual content allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

Claims sounding in fraud or mistake are subject to the heightened pleading
standard of Federal Rule of Civil Procedure 9(b), which requires that such claims
“state with particularity the circumstances constituting fraud or mistake.” This
includes “the who, what, when, where, and how of the misconduct charged.”
Becerra v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225, 1228 (9th Cir. 2019) (citation
omitted). In fraud cases, plaintiffs “must set forth what is false or misleading
about a statement, and why it is false.” Becerra, 945 F.3d at 1228. The allegations

of fraud “must be specific enough to give defendants notice of the particular
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 4 of 8

misconduct which is alleged to constitute the fraud charged.” Becerra, 945 F.3d at
1228.

III. Discussion

As noted above, Plaintiffs’ Second Amended Complaint provides three
counts against Mountain West: 1) specific violations of the UTPA; 2) declaratory
and injunctive relief; and 3) breach of contract. Defendant’s motion seeks to
dismiss Count II (declaratory and injunctive relief) in its entirety and also dismiss
parts of Count I that specifically detail violation of §33-18-201(7) and allegations
of fraud. For the following reasons, the Court GRANTS Defendant’s motion and
dismisses Count II and parts of Count I detailed below.

A. Dismissal of Count I’s § 33-18-201(7) violation allegation.

Count I of Plaintiff's Second Amended Complaint alleges several violations
of the UTPA including a violation of § 33-18-201(7), MCA. Mountain West
argues this allegation must be dismissed as barred by the UTPA.

“An insured or a third-party claimant has an independent cause of action
against an insurer for actual damages caused by the insurer’s violation of
subsection (1), (4), (5), (6), (9), or (13) of 33-18-201.” § 33-18-242(1), MCA. This
section expressly limits the ability of an insured party to seek damages for a
violation of the UTPA’s provisions. As noted by Mountain West, the statute does

not include § 33-18-201(7) in its list of available claims. Plaintiffs’ response brief
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 5 of 8

includes an argument in support of their claims under § 33-18-201(1), (4), (5), (6),
and (13), but offers no support or argument for the violation claim of (7). Without
argument, it appears Mountain West’s argument is well taken, and the Court
agrees. By not including (7) in the list of allowable claims, § 33-18-242(1) bars
Plaintiffs from asserting it as an independent cause of action in the present matter.
Count I of Plaintiffs’ Second Amended Complaint is therefore dismissed to the
extent it seeks to assert a violation of § 33-18-201(7).

B. Dismissal of Count I to the extent it seeks to assert a claim of
fraud.

Count I of the Second Amended Complaint further alleges “Defendant acted
fraudulently because Defendant did not advise Plaintiffs in any way, including not
in the insurance policy, that Defendant would withhold profit and overhead and not
pay it unless and until it was incurred on covered homeowner’s claims.” (Doc. 28
at 11.) Mountain West argues this statement fails to satisfy the special pleading
requirements for a claim of fraud and must be dismissed to the extent the allegation
attempts to do so.

“In alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake.” F.R.Civ.P. 9(b). However, “in a case
where fraud is not an essential element of a claim, only allegations (“averments”)

of fraudulent conduct must satisfy the heightened pleading requirements of Rule

9(b).” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1105 (9th Cir. 2003). If the
5
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 6 of 8

offered averments of fraud fail to meet the heightened requirements, those
averments must be stripped from the complaint. Jd. Here, Plaintiffs state that Count
I does not allege withholding overhead and profit payments is fraudulent in itself,
but that Mountain West acted fraudulently when they failed to inform Plaintiffs of
the practice. Plaintiffs admit that they are not alleging a claim of fraud. Therefore,
to the extent that the allegations in Count I plead a cause of action for fraud, they
are dismissed for failure to satisfy the heightened standard of Rule 9(b).

C. Dismissal of Count II in its entirety.

Count II of the Second Amended Complaint seeks “declaratory relief from
this Court or in the form of an order that defines the respective rights and duties of
Plaintiffs and the Classes ... and Defendant . . . and the insurance policy.” (Doc.
28 at 12). Count II also requests “an order that Defendant’s practice of withholding
profit and overhead unless and until it is incurred violates the insurance policy.”
(Doc. 28 at 12). Mountain West argues that these attempts to seek declaratory and
injunctive relief are barred by the UTPA and points to the recent case of Byorth v.
USAA Cas. Ins. Co., 2019 U.S. Dist. LEXIS 212701 (D. Mont., Dec. 2019), for
support.

In Byorth, the plaintiffs sought declaratory and injunctive relief against an
insurer over the insurer’s claim handling practice. However, the Byorth Court

recognized that the UTPA limited the kinds of private actions an insured may
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 7 of 8

pursue. Jd., *6. “An insured who has suffered damages as a result of the handling
of an insurance claim may bring an action against the insurer for breach of the
insurance contract, for fraud, or pursuant to [§ 33-18-242], but not under any other
theory or cause of action.” § 33-18-242(3), MCA. After reviewing both federal and
| state UTPA precedent, the Byorth Court concluded that “[t]he UTPA .. . neither
creates a right of action for declaratory judgment, nor does it allow for declaratory
or injunctive relief.” Byorth, 2019 U.S. Dist. LEXIS 212701, * 7, citing Mark
Ibsen, Inc. v. Caring for Montanans, Inc., 371 P.3d 446, | 50 (Mont. 2016); see
also Bateman v. Nat’l Union Fire Ins. Co., 423 Fed. Appx. 763, 766 (9th Cir.
2011). In reaching its conclusion, the Byorth Court recognized that the precedent
has become slightly muddied, but, nevertheless, “[u]ntil the Montana Supreme
Court resolves its conflicting case law by directly addressing this issue, this Court
will continue following Ninth Circuit precedent'.” * 11. Therefore, Count II of
Plaintiffs’ Second Amended Complaint is dismissed in its entirety for failure to

state a cognizable claim.

//

 

' The Byorth Court acknowledged a contrary ruling by the Montana Supreme Court in Jacobsen v. Allstate Ins. Co.,
2013 MT 244 (Mont. 2013), but the court determined the Jacobsen ruling, as a motion to certify a class, was
distinguishable from a motion to dismiss and did not expressly overrule the past precedent of Jbsen and others. 2019
US. Dist. LEXIS 212701, * 9-10.

7
Case 1:20-cv-00030-SPW Document 38 Filed 07/31/20 Page 8 of 8

IT IS HEREBY ORDERED that Defendant Mountain West Farm Bureau Mutual
Insurance Company’s motion to dismiss Count II and part of Count I of the Second

Amended Complaint (Doc. 29) is GRANTED.

YH
DATED this 2 day of July, 2020.

2 LAH
SUSAN P. WATTERS
United States District Judge
